Exhibit AeroGrow Reports Results for Quarter Ended December 31, 2009 · Revenue of $7.9 million for the quarter · Company nears breakeven EBITDA for the quarter Boulder, CO – February 17, 2010 - AeroGrow International, Inc. (OTCBB:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced results for the quarter ended December 31, 2009. For the quarter ended December 31, 2009, AeroGrow reported net revenue of $7.9 million, down 28% from the quarter ended December 31, 2008. The Company also reported a net loss for the quarter of $0.7 million, or -$0.06 per share, down from a net loss of $4.4 million, or -$0.35 per share, last year in the same period. Despite lower sales than in the same quarter last year, the Company did achieve a near-breakeven EBIDTA of approximately-$180,000, a bottom line EBITDA improvement of $3.6 million dollars.This turnaround is the result of the cost-cutting and other profitability measures taken by the Company in the last 12 months, and continuing, as it reduced staff related to its retail operations. “I believe that we are right-sized for the first time with a much reduced management structure, down from seven executives to three, excluding myself,” said Jack Walker, Chairman and CEO of AeroGrow.“My role is to drive a turnaround by shifting our focus to a direct-to-consumer business model, but retaining profitable retail outlets.While the near-breakeven at an EBITDA level in the quarter was pleasing, it is still not satisfactory and we have a long road ahead with a business plan that requires additional capital and an improved balance sheet. “To achieve this we have retained an investment bank to help us raise new capital.For too long, AeroGrow has struggled with inadequate funds to run the business.This lack of funding has taken, and is continuing to take a toll with operating inefficiencies and inventory shortages adversely impacting our revenue and our bottom line performance.Our staff has demonstrated their loyalty and hard work during a stressful period and my commitment to them, our shareholders and myself is to alleviate that stress by putting the company on a sounder financial footing. “We have a great product and with the appropriate capital in hand I believe that we can implement the plan announced in January when I became Chief Executive Officer.” The Company has previously announced that it is consciously shifting focus to its direct response business as the risks and costs of supporting broad-based retail distribution have made achieving profitability difficult.This focus on increasing the profitability of sales, even at the expense of top-line growth, is of primary importance as the Company continues to work to build a sustainable, profitable business. The quarter ended December 31, 2009, is AeroGrow's third quarter of the fiscal year.
